PER CURIAM
Mother appeals from a judgment terminating her parental rights in her child, A. The judgment specifies several findings on which the decision is based, including a finding that “mother abandoned” the child. The parties agree that the state did not prove abandonment. We agree as well. However, we also conclude that the state proved the other allegations by clear and convincing evidence. We therefore affirm the judgment, but note that our decision is not based on any allegation of abandonment. See Dept. of Human Services v. B. J. B., 242 Or App 534, 256 P3d 167 (2011) (holding that if the disposition of a termination of parental rights case is “based on some but not all of the allegations in a petition * * *, we will, if appropriate, specify any allegations that play no part in our disposition”).
Affirmed.